Case: 16-20262      Document: 00513946210         Page: 1    Date Filed: 04/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 16-20262                                FILED
                                                                              April 10, 2017

VERNON KING, JR.,                                                            Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellant

v.

BRYAN COLLIER; WARDEN TONY R. CHARE; WARDEN CHRISTOPHER
LACOX; WARDEN GHEFF H. PRESTWOOD; MURRAY OWEN, MBA;
JULYE ERNISTINE, M.D.; MOTT KHARA, M.D.; ELDON L. MONK; M.
HENKEMEYER, R.N.; J. HORNS, Licensed Vocational Nurse; BOYCE,
Licensed Vocational Nurse; C. MCCAULEY, Licensed Vocational Nurse; S.
MADL, Licensed Vocational Nurse; SCOTT, R.N.; RUSSELL, R.N.; CAPTAIN
R. COOK; MAJOR M. B. CROW; LIEUTENANT C. A. APPLEWHITE;
SERGEANT J. JACKSON; OFFICER S. GRANT; OFFICER HENRY,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CV-943


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Vernon King, Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20262     Document: 00513946210     Page: 2   Date Filed: 04/10/2017


                                  No. 16-20262

dismissal of his 42 U.S.C. § 1983 complaint. King has failed to show that he
should be allowed to proceed IFP on appeal under 28 U.S.C. § 1915(g) or that
his appeal of the district court’s judgment presents a nonfrivolous issue. See
Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). King’s motion for leave to proceed IFP is denied.
        The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2. King’s motion to stay proceedings is denied as
moot.
        IFP DENIED; STAY DENIED AS MOOT; APPEALS DISMISSED.




                                        2